DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-11, 15-16, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sherony et al., US 10,597,835 B2.
Regarding claim 1, Sherony teaches surrogates for roadside objects that can be used in vehicle testing (Abstract), that the surrogates approximate the overall visual appearance of the corresponding roadside object (column 2 lines 12-15), that the surrogates can be used to approximate a concrete object such as a concrete divider (column 2 lines 12-15), and that surrogates can be created for other roadside objects such as curbs (column 7 lines 35-38).  Based on these combined teachings of the Abstract, column 2 lines 12-15, and column 7 lines 35-38, Sherony teaches a concrete curb surrogate comprising a body configured to be substantially the same size and shape as a body of a concrete curb, 
Regarding claim 2, Sherony discloses that the conductive material is conductive paint (column 5 lines 36-37).
Regarding claim 7, Sherony discloses that the first layer includes at least one of concrete-colored paint and Portland cement (column 5 lines 5-6 and lines 23-24).
Regarding claim 8, since Sherony discloses the first layer includes at least one of concrete-colored paint and Portland cement (column 5 lines 5-6 and lines 23-24), it includes one or more chemical components of Portland cement.
Regarding claim 9, Sherony discloses that the paint and cement are present in a ratio of about 32:1 (column 5 lines 52-53).
Regarding claim 10, Sherony further discloses an intermediate layer (column 5 lines 30-31) and that the intermediate layer is located between the first layer and the second layer (column 5 lines 19-21 and Figure 3).
Regarding claim 11, Sherony discloses that the intermediate layer includes polycarbonate (column 5 lines 30-31).
Regarding claim 15, Sherony discloses that the core is made of a foam material (column 4 line 18).
Regarding claim 16, Sherony discloses that the first layer defines an outermost layer of the plurality of layers of the skin, and wherein the second layer defines an innermost layer of the plurality of layers of the skin (column 5 lines 18-40).
Regarding claim 18, Sherony discloses that the skin is configured to exhibit substantially the same radar reflectivity as a concrete curb for 77 GHz radar (the combined teachings of the Abstract, column 2 lines 12-15, column 7 lines 35-38, and column 2 lines 46-49).
Regarding claim 19, Sherony discloses that the skin is configured to exhibit substantially the same infrared reflectivity as a concrete curb a reflectance angle of from substantially 0 degrees to substantially 70 degrees (the combined teachings of the Abstract, column 2 lines 12-15, column 7 lines 35-38, column 2 lines 46-49, and column 2 lines 59-67).
Regarding claim 20, Sherony teaches surrogates for roadside objects that can be used in vehicle testing (Abstract), that the surrogates approximate the overall visual appearance of the corresponding roadside object (column 2 lines 12-15), that the surrogates can be used to approximate a concrete object such as a concrete divider (column 2 lines 12-15), and that surrogates can be created for other roadside objects such as curbs (column 7 lines 35-38).  Based on these combined teachings of the Abstract, column 2 lines 12-15, and column 7 lines 35-38, Sherony teaches a concrete curb surrogate comprising a body configured to be substantially the same size and shape as a body of a concrete curb, the body including a core and a skin attached to the core (column 4 lines 14-15), the core including a foam material (column 4 line 18), the skin covering at least a portion of the core, the skin including at least three layers (column 5 lines 18-21), the at least three layers including: a first layer including a mixture of paint and cement (column 5 lines 1-6 and 23-24), the first layer being an outermost layer of the at least three layers (column 5 lines 18-24); a second layer including a conductive material (column 5 lines 35-37); and an intermediate layer located between the first layer and the second layer (column 5 lines 18-21 and Figure 3).
Regarding claim 21, Sherony discloses that the intermediate layer includes a nonmetallic material (polycarbonate film; column 5 lines 30-31).
Regarding claim 22, Sherony discloses that the second layer defines an innermost layer of the at least three layers (column 5 lines 18-21, lines 35-37, and Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony, alone.
Regarding claim 3, Sherony discloses that the second layer includes a mixture of acrylic paint and conductive paint (column 5 lines 35-37).  While Sherony fails to disclose that the second layer includes a mixture of organic paint and conductive paint, the Examiner takes Official Notice that organic acrylic paint is old and well-known.  it would have been obvious to one of ordinary skill in the art to modify the mixture of acrylic paint and conductive paint to be a mixture of organic acrylic paint and conductive paint based on obvious design choice since there is a lack in criticality and either acrylic paint or organic acrylic paint would function the same.
Regarding claim 4, since Sherony discloses that the ratio of acrylic paint to conductive paint is about 8:1 (column 5 lines 38-39), the resulting combination makes obvious that the organic acrylic paint and the conductive paint ratio are present in a ratio of about 8:1 in view of Sherony’s suggestion.
Regarding claim 14, while Sherony fails to explicitly disclose that the body is made from a plurality of body segments, and wherein the plurality of body segments are operatively connected in an end to end manner, the Examiner takes Official Notice that providing a plurality of curb segments and connecting adjacent segments end to end is old and well-known to be able to have a longer curb.  It would have been obvious to one of ordinary skill in the art to modify Sherony’s concrete curb surrogate to have the body be made of a plurality of body segments with the plurality of body segments operatively connected in an end to end manner be able to have a longer curb.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above in view of Kazan et al., US 2,943,205.
Regarding claim 5, while Sherony only discloses the use of conductive paint and fails to disclose the use of a conductive film, Kazan discloses that conductive metal film and conductive paint are functional equivalents (column 2, last three lines).  It would have been obvious to one of ordinary skill in the art to modify the conductive paint to be conductive film in view of Kazan’s disclosure that they are functional equivalents.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above in view of Raszewski, US 4,790,433.
Regarding claim 6, while Sherony discloses that the conductive material is conductive paint and fails to disclose that the conductive material is conductive foam, Raszewski discloses that a conductive layer can be made by painting electrically conductive paint onto a foam surface (column 2, last three lines).  It would have been obvious to one of ordinary skill in the art to modify the conductive paint to be conductive paint painted onto a foam surface in view of Raszewski’s disclosure as an alternate conductive layer.  The resulting combination includes a conductive foam.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied to claim 10, in view of Poxson et al., US 2013/0209780 A1.
Regarding claims 12 and 13, while Sherony discloses that the intermediate layer can be polycarbonate film but fails to disclose that it is a non-metallic fabric, Poxson teaches a polymer substrate for use such as with optics and sensors, and discloses that the polymer substrate can be polycarbonate film, polyester, polyester film, or nylon, amongst other suitable substrates ([0015]).  it would have been obvious to one of ordinary skill in the art to modify the intermediate layer to be a nonmetallic fabric such as polyester or nylon in view of Poxson’s disclosure that they are functional equivalents.  the resulting combination includes the nonmetallic fabric including at least one of polyester fabric and nylon fabric.
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sherony as applied above, in view of CN 110512484 A (hereinafter will be referred to as CN ‘484).
Regarding claims 17 and 23, while Sherony fails to show a cross-sectional shape of a curb, CN ‘484 discloses a curb and shows the cross-section having a substantially rectangular shape with four corners and at least one of the corners is rounded (Figure 2).  it would have been obvious to one of ordinary skill in the art to modify the cross-sectional shape to be substantially rectangular shape with four corners and at least one of the corners is rounded in view of CN ‘484’s disclosure that such cross-sections for curbs are known.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  Landsverk et al., US 3,017,511 is cited for the teaching that conductive paint and conductive film are functional equivalents.  Lovick, Jr., US 2,783,440 is cited for the teaching that metalized paint can be brushed onto fabric to form a conductive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671